IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF PENNSYLVANIA

WASHINGTON COUNTY FAMILY )
ENTERTAINMENT, LLC, ) Civil Action No. 17-892
a )
Plaintiff, ) District Judge Marilyn J. Horan
)
vs. ) Magistrate Judge Lisa Pupo Lenihan
WILLIAM LEONARD ROBERTS II p/k/a ECF No. 149
RICK ROSS; RICK ROSS TOURING,
LLC, et al., )
)
Defendants,
)
MEMORANDUM ORDER

 

Plaintiff initiated this action on July 5, 2017, and the Complaint was docketed on July 6,
2017. (ECF No. 1.) The case was referred to United States Magistrate Judge Lisa Pupo Lenihan
for pretrial proceedings in accordance with the Magistrate Judges Act, 28 U.S.C. $63 6(b)(1), and
Local Rules of Court 72.C and 72.D.

The Magistrate Judge’s Report and Recommendation (ECF No. 160), filed on October 15,
2019, recommended that the Motion to Compel Arbitration and Stay Litigation filed by Defendants
Rick Ross Touring, LLC and William Leonard Roberts II p/k/a/ Rick Ross (ECF No. 149) be
denied. The parties were informed that in accordance with the Magistrate Judges Act, 28 U.S.C. §
636(b)(1)(B) and (C), and Rule 72.D.2 of the Local Rules of Court, that they had fourteen (14)
days to file any objections, and that unregistered ECF users were given an additional three (3) days

pursuant to Federal Rule of Civil Procedure 6(d). No objections have been filed.
After review of the pleadings and documents in the case, together with the Report and
Recommendation, the following Order is entered:

AND NOW, this 5th day of November 2019,

IT IS HEREBY ORDERED that the Motion to Compel Arbitration and Stay Litigation
(ECF No. 149) filed by Defendants Rick Ross Touring, LLC and William Leonard Roberts II
p/k/a/ Rick Ross is DENIED.

IT IS FURTHER ORDERED that the Report and Recommendation (ECF No. 160) of

Magistrate Judge Lenihan, dated October 15, 2019, is adopted as the opinion of the Court.

BY THE COURT:
' ¥ Fi pecbat Lh Welbace renee

 

Marity, . oh
United States Drstrict Judge

cc! All counsel of record
Via electronic filing
